Citation Nr: 0808770	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.G.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of a Board remand dated in May 
2007, and of a January 2008 hearing before the undersigned.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is unemployable due to his 
service-connected hearing loss and tinnitus, and seeks a TDIU 
on this basis.  He has severe visual impairments and hearing 
impairments.  He is not service-connected for his visual 
impairments.  However, he is service-connected for bilateral 
hearing loss, rated as 50 percent disabling, and tinnitus, 
rated as 10 percent disabling.  This meets the schedular 
requirements for a TDIU--a combined 60 percent rating for a 
service-connected disability affecting a single body system.  
See 38 C.F.R. §§ 4.16 (TDIU), 4.25 (Combined ratings table).

At a VA examination in September 2003, the VA examiner opined 
that the veteran is unemployable.  A total of 10 clinical 
diagnoses were rendered, to include tinnitus, impaired 
hearing, and legal blindness.  In October 2005, a VA 
vocational rehabilitation counsel wrote a letter on behalf of 
the veteran, describing in detail his difficulties in finding 
employment.  His hearing loss and blindness were both 
described as "major barriers" to employment.  Nevertheless, 
there is no medical or other expert opinion of record as to 
whether the veteran is unemployable based solely on his 
service-connected disabilities, i.e., his hearing loss and 
tinnitus.  Because there is no competent evidence of record 
pertaining to whether the veteran is unemployable due to his 
service-connected disabilities, a VA examination and opinion 
addressing this matter is required.  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA should supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See also 3 U.S.C.A. § 5103A(d).

Additionally, the veteran should be requested to identify any 
private or VA treatment, counseling or employment records not 
previously associated with the claims files that are relevant 
to his claim for a TDIU, so that VA may provide appropriate 
assistance in obtaining them.  See 38 U.S.C.A. § 5103A(b)-
(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding 
that relevant VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all employers, 
providers of medical treatment for hearing 
loss and tinnitus, or providers of medical 
treatment or counseling relating to his 
unemployability, that may have records 
relevant to his claim.  After any required 
releases for medical information are 
requested and obtained from the veteran, 
an attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

2.  The veteran should be scheduled for a 
VA compensation examination for the 
purpose of evaluating the precise nature 
and severity of his service-connected 
hearing loss and tinnitus.  All necessary 
tests and studies (to include audiological 
testing) should be conducted, and the 
examiner should be careful to discuss the 
full extent and any unusual aspects of his 
service-connected hearing loss and 
tinnitus.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that the veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities. 

To the extent possible, the examiner should 
consider the matter of unemployability due 
to the veteran's service-connected 
bilateral hearing loss and tinnitus, apart 
from unemployability attributable to any 
non-service-connected disabilities that may 
be present.  If no such distinction can be 
made without resort to pure speculation, 
the examiner should so state.

3.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC) and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

